Exhibit 10.5

PAREXEL INTERNATIONAL

PAREXEL Management Incentive Plan

Updated Effective July 1, 2011



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

TABLE OF CONTENTS

 

I.

  PURPOSE    3

II.

  DEFINITIONS    3

III.

  ELIGIBILITY    4

IV.

  DETERMINATION OF PAYMENTS UNDER THE MIP    4

V.

  TARGET AWARDS    5

VI.

  PERFORMANCE MEASURES    6

    1.

      Company Performance Components    6

        a.

      Non-Backlog Financial Performance    7

        b.

      Backlog Financial Performance    8

        c.

      Customer Satisfaction Performance    9

    2.

  Individual Performance Component    10

VII.

  TARGET AWARD PAYMENTS    10

VIII.

  TERMINATION OF EMPLOYMENT/LEAVE OF ABSENCE    11

IX.

  NEW HIRES AND PROMOTIONS    11

X.

  PARTICIPANT PERFORMANCE    11

XI.

  ADJUSTMENTS    12

XII.

  MIP ADMINISTRATION    12

XIII.

  ASSIGNMENT AND EMPLOYEE RIGHTS    13

XIV.

  AMENDMENT OR TERMINATION    13

XV.

  NO CLAIM AGAINST ASSETS    13

XVI.

  WITHHOLDING TAX    14

XVII.

  EFFECTIVE DATE/INTEGRATION    14

XVIII.

  VALIDITY    14

XIX.

  GOVERNING LAW    14

 

2



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

 

I. PURPOSE

The MIP has been developed to focus Managers and Key Individual Contributors on
the accomplishment of organizational goals and specific individual performance
objectives identified as critical to the success of the Company.

The MIP serves as a means to communicate the Company’s priorities, support the
Company’s business plans, and encourage cooperation among employees within and
between different organizational units. The MIP also provides a consistent means
to reward successful Manager and Key Individual Contributor performance.

 

II. DEFINITIONS

MIP: PAREXEL Management Incentive Plan (otherwise referred to herein as the
“Plan”)

Company: PAREXEL International Corporation

Manager: An employee who has both administrative and functional responsibilities
for subordinate staff, as determined by the Company.

Key Individual Contributor: An employee who, although not managing staff,
provides significant contributions to the overall attainment of Corporate, SBU
and/or Operating Unit goals, as determined by the Company.

Participant: An employee of the Company whom the Company deems eligible to
participate in the MIP.

Individual Performance Objectives: Measurable goals or objectives specific to
the Participant’s own role, as determined by the Company. Individual Performance
Objectives are generally identified in a Participant’s Performance Management
and Development (PMD) Plan. This term may also refer to strategic team goals for
certain selected Participants. Individual Performance Objectives are subject to
change at any time, at the Company’s discretion, without prior notice.

SBU: Strategic Business Unit.

Operating Unit: Business segment or functional group, reporting into the SBU
Head/BRC Member.

Corporate: Relating to the Company as a whole.

 

3



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

Annual Salary Total: In the context of the MIP, Annual Salary Total refers to
the amount of base salary paid to the Participant during the MIP year as
recorded in PAREXEL’s Human Resource Information System of record. It covers
only periods when an employee is a Participant and has an active employment
status. Annual Salary Total includes only base salary paid through the Company’s
standard payroll processes and it does not include any additional payments that
may be made to a Participant, such as overtime pay, bonus payments, equity
compensation, the value of employee benefits, or any other forms of
compensation.

Plan Year: The Plan Year corresponds to the Company’s fiscal year, July through
June.

 

III. ELIGIBILITY

Employees in Manager and Key Individual Contributor positions are recommended
for participation in the MIP. New hires or promotions in positions not already
approved for MIP participation require the approval of the Chief Executive
Officer (or his designee) before being deemed Participants in the MIP. Each
Participant should receive a MIP Objectives Summary document regarding the goals
and objectives established by the Company. Participation in the MIP shall be
conditioned upon the Participant’s execution of and compliance with a current
version of the Company’s standard agreement regarding confidentiality,
non-disclosure, non-solicitation, assignments of inventions and intellectual
property rights, and, if applicable, non-competition, as determined by the
Company in its discretion.

 

IV. DETERMINATION OF PAYMENTS UNDER THE MIP

The MIP is funded at the Company’s discretion based on the achievement of
PAREXEL Corporate targets and will generally be based on each Participant’s
Target Award and the achievement of financial performance measures and
Individual Performance Objectives established by the Company, as described
below. Whether and the extent to which MIP payments are funded remains at the
discretion of the Company and nothing herein should be construed or interpreted
to promise or guarantee any MIP payment to any Participant or employee of the
Company.

The final determination as to the amount of any incentive payment to be paid to
a Participant under the MIP shall be made by the Chief Executive Officer (or his
designee), acting in his sole discretion, who shall have the right to adjust any
target award, financial performance measure, Individual Performance Objective or
award payment (including the right, in his discretion, to reduce any target
award or award payment to zero notwithstanding the achievement of any or all of

 

4



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

the Company financial performance measures or Individual Performance
Objectives). No Participant will have any right to any payment under the Plan
and no payment will be considered due and payable unless and until the amount is
definitively determined by the Chief Executive Officer (or his designee).

 

V. TARGET AWARDS

Participants have a designated annual Target Award. The Target Award is
expressed as a percent of each Participant’s Annual Salary Total. The Target
Award varies by job level and the Participant’s anticipated impact on Company
goal achievement, as determined by the Company. The Target Award is established
by the Company in its discretion and is subject to change at any time at the
discretion of the Company, without prior notice.

If the Company determines that a Participant’s Target Award should change (due
to job change or otherwise) during the Plan Year, the Target Award for the full
Plan Year will be pro-rated based on the portion of the Plan Year the
Participant spent at each Target Award level.

Generally, Participants will be targeted at the following levels:

 

Level*

   Target Award
(% of Annual  Salary Total)

Managers/ Individual Contributors

   10%

Associate Directors, Directors and Senior Directors (smaller/local/regional
departments)

   15%

Senior Directors (larger departments spanning more than one region/ global
departments)

   20%

Vice Presidents/Sr. VPs/Corporate VP

   Variable

 

* Levels will be established by Human Resources in consultation with the SBU
Head/BRC Member.

 

5



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

 

VI. PERFORMANCE MEASURES

A Target Award has two components: (1) a Company performance component and
(2) an individual performance component. Unless otherwise decided by the Company
in its discretion, a Participant’s eligibility for payment of a Target Award
will be evaluated on the Company and individual performance measures in place
for the majority of the Plan Year based on the applicable number of calendar
days.

 

  1. Company Performance Components

Determination of a Participant’s Company performance component of the target
award is dependent on the achievement of annually specified goals by Company.
Such goals will generally fall in one or more of the categories listed below or
such other categories as the Chief Executive Officer (or his designee) may from
time to time determine in his discretion, and may vary within or between each
Plan Year:

 

  •  

PAREXEL Worldwide Corporate Pre-Tax Income

 

  •  

Earnings Per Share (generally for Executive Committee members)

 

  •  

Business Operating Margin

 

  •  

Backlog

 

  •  

Customer Satisfaction

Such categories may be measured at the Corporate, SBU and/or Unit level, as
established and determined by the Company in its discretion. The specific
categories for a particular Plan Year, the weighting of any category, and the
exact financial target for each category for such Plan Year shall be determined
by the Chief Executive Officer (or his designee), in his sole discretion. The
exact target for each category will be based on approved budgets for the Plan
Year.

The Company targets shall include, as applicable, accruals for payments to be
made pursuant to the MIP.

 

6



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

 

  a. Non-Backlog Financial Performance

The Company’s attainment of 100% of the non-backlog financial performance
objectives will generally result in a payment of 100% of the non-backlog
financial performance component of the Target Award. Non-backlog financial
performance between 90% and 100% of the objectives will generally result in
reduced payments for the non-backlog financial performance component of the
Target Award. Non-backlog financial performance above 100% of the objectives
will generally result in payments above target for the non-backlog financial
performance component of the Target Award. Payments for the non-backlog
financial performance component of the Target Award are capped at 150% of the
Target Award. Please see table and Figure 1 below for a representation of the
non-backlog financial performance payout curve.

 

     Non-Backlog Financial Performance Payout Chart

Achievement %

   <90    90    100    125    >125

Payout %

   0    20    100    150    150

LOGO [g229705exe_pg007.jpg]

 

7



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

 

  b. Backlog Financial Performance

The Company’s attainment of at least 100% of the Corporate, SBU or Unit backlog
financial performance objectives will generally result in a payout of 100% of
the backlog financial performance component of the Target Award. Payments for
the backlog financial performance component of the Target Award are capped at
100% of the Target Award. The Company’s inability to attain 100% of the
Corporate, SBU or Unit backlog financial performance objectives will generally
result in no payment for the backlog financial performance component of the
Target Award. Please see table and Figure 2 below for a representation of the
backlog financial performance payout curve.

 

     Backlog Performance Payout Chart

Achievement %

   <100    100    >100

Payout %

   0    100    100

LOGO [g229705exe_pg008.jpg]

 

8



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

 

  c. Customer Satisfaction Performance

Customer Satisfaction will be measured based on the Overall Customer
Satisfaction scores as reported by the Corporate Quality group versus the target
set each fiscal year. Performance above target will generally result in an
increase of the payout by 6.25% for each 0.1 change in Customer Satisfaction.
Performance below target will generally result in a decrease in the payout by
12.5% for each 0.1 change in Customer Satisfaction. No payout under 50% will be
made and the maximum payout is 125%. Please see the table and Figure 3 below for
a representation of the customer satisfaction payout curve based on target of
7.8 for the graph.

 

     Customer Satisfaction Performance Payout Chart

Achievement %

   Scores


Below

   Target -


0.4

   Target    Target +


0.4

   Scores


Above

Payout %

   0    50    100    125    125

LOGO [g229705exe_pg009.jpg]

 

9



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

 

  2. Individual Performance Component

Determination of a Participant’s eligibility to receive payment of the
individual performance component of the Target Award is dependent on the
Participant’s achievement of annually specified Individual Performance
Objectives generally identified in a Participant’s Performance Management and
Development (PMD) Plan, as determined by the Company in its discretion. The
amount paid of a Participant’s individual performance component of the Target
Award can range from 100% to 0%, at the Company’s discretion. Please see the
table and Figure 4 below for a graphical representation of the individual
performance objective payout curve.

 

     Individual Performance Payout Chart

Achievement %

   0    50    100    >100

Payout %

   0    50    100    100

LOGO [g229705exe_pg010.jpg]

 

VII. TARGET AWARD PAYMENTS

Payment of a Participant’s Target Award will be determined by the Chief
Executive Officer (or his designee) in his discretion. Payment of any Target
Award will be made pursuant to the Company’s regular payroll practices in the
employee’s active currency at the time of payment and will be subject to all

 

10



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

applicable taxes and withholdings. Currency changes will be calculated using the
budgeted fiscal year exchange rate as identified by PAREXEL. Target Award
payments will be made to each Participant within one hundred and twenty
(120) days after the end of the applicable Plan Year.

 

VIII. TERMINATION OF EMPLOYMENT/LEAVE OF ABSENCE

If a Participant resigns, gives notice of termination or his/her employment
terminates with the Company for any reason (whether voluntarily or
involuntarily) prior to the date a Target Award payment is made, the Participant
will not be eligible to receive any payment under the MIP for the Plan Year in
which the termination occurs and/or any prior Plan Year (if the payment for the
prior Plan Year has not been made as of the date of the Participant’s
resignation, notice of termination or separation from employment). Any
exceptions to this rule must be approved by the Chief Executive Officer (or his
designee). Participants must have an active employment status at the time of
payment to be eligible to receive any MIP award payment. If a Participant is on
a leave of absence at the time of payment, the Participant will receive any
applicable MIP payment when the Participant returns to active employment status.
If the Participant does not return to active employment status by reasons other
than death or disability, he/she will not be eligible to receive any payment
under the MIP, unless required under applicable law.

Notwithstanding any other provision of the MIP, the Chief Executive Officer (or
his designee) may, at his sole discretion, permit continued participation,
pro-ration or early distribution (or a combination thereof) of awards for which
a Participant would otherwise be ineligible.

 

IX. NEW HIRES AND PROMOTIONS

Individuals hired or promoted into positions not previously eligible for MIP
participation after the beginning of a Plan Year will be added as Participants
under the MIP, subject to the approval of the Chief Executive Officer (or his
designee) as of a date determined by the Company. Participants added during the
applicable Plan Year will be eligible to receive a pro-rated award based on the
date they became eligible to participate in the MIP.

 

X. PARTICIPANT PERFORMANCE

Participants with less than satisfactory performance during the MIP Plan Year,
as determined by the Company, will not be entitled to receive any award under
the

 

11



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

MIP. If a Participant has undergone formal disciplinary action for poor
performance or behavior during the MIP Year, has an Individual Performance
Objective achievement of 0%, or is undergoing formal disciplinary action for
poor performance or behavior at the time the MIP payment is determined or made,
he/she will not be eligible to receive any award payment. If the disciplinary
action has been completed and/or performance/behavior has reached the required
standard, the Company may choose to make a partial or pro-rated payment to the
Participant in its discretion.

 

XI. ADJUSTMENTS

The Chief Executive Officer (or his designee) may make performance measure
adjustments (up or down) at any time during or at the end of the fiscal year,
when the Chief Executive Officer (or his designee) determines that events have
occurred or may occur that significantly alter or impact established Company or
business unit performance measures. Any such adjustments are final and binding
upon all Participants and other parties concerned. Such events may include
without limitation, changes in accounting rules or regulations, changes in
regulatory rulings that affect the business of the organization, and significant
unexpected changes in economic conditions affecting the Company.

 

XII. MIP ADMINISTRATION

The Chief Executive Officer (or his designee) has the authority to interpret the
provisions of the MIP and make decisions necessary to administer the MIP. Any
decision by the Chief Executive Officer (or his designee) regarding eligibility
for payments under the MIP, or other interpretations of or decisions related to
the provisions of the MIP, shall be final and binding on all Participants and
other parties concerned. This authority includes but is not limited to the
following administrative provisions:

 

•  

Interpretation of Plan Provisions

 

•  

Approval of MIP Participants

 

•  

Establishment of MIP Levels

 

•  

Establishment of Performance Goals

 

•  

Weighting of Target Award Components

 

•  

Certification of Performance against established MIP Goals

 

•  

Adjustment of Performance Goals

 

•  

Determination, Approval and/or Timing of Payments under the MIP

Any determination made under this MIP regarding an “executive officer” of the
Company (as defined by Rule 16a-1(f) under the Securities Exchange Act of 1934,
as amended) must be approved by the Compensation Committee of the Board of
Directors of the Company and, as it relates to any determination made under this
MIP regarding executive officers, the term “Chief Executive Officer” used herein
shall mean and include the Compensation Committee.

 

12



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

The Chief Executive Officer (or his designee), in making any determination under
the MIP, is entitled to rely on opinions, reports or statements of employees of
the organization, counsel, public accountants, and other experts or third
parties.

 

XIII. ASSIGNMENT AND EMPLOYEE RIGHTS

No employee has any claim or right to be a Participant in the MIP or granted an
award under the MIP, and there is no obligation for uniformity of treatment of
eligible employees or Participants under the MIP. Nothing in this Plan shall be
construed or interpreted to provide any Participant with any guarantee of
employment with the Company for any defined period of time or any continued
employment with the Company. Nothing in this Plan shall alter or modify the
employment status of any Participant. All interpretations of Plan provisions or
decisions about any awards should be made under the Plan, in total or with
respect to any Participant, are entirely within the discretion of the Chief
Executive Officer (or his designee).

 

XIV. AMENDMENT OR TERMINATION

This MIP may be amended, suspended or revoked at any time, for any reason,
without prior notice. In the case of any amendment, suspension and/or
termination of the MIP, the Chief Executive Officer (or his designee) may, in
his discretion, authorize the pro-ration, early distribution, or partial
distribution of awards paid under the MIP.

 

XV. NO CLAIM AGAINST ASSETS

Nothing in this Plan shall be construed as giving any Participant, or his or her
legal representative or designated beneficiary, any claim against any specific
assets of the Company or any parent, subsidiary or affiliate of the Company as
imposing any trustee relationship upon the Company in respect of the
Participant. The Company shall not be required to segregate any assets in order
to provide for the satisfaction of the obligations hereunder. If and to the
extent that the Participant or his/her legal representative or designated
beneficiary acquires a right to receive any payment pursuant to this Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company.

 

13



--------------------------------------------------------------------------------

PAREXEL MANAGEMENT INCENTIVE PLAN

 

 

XVI. WITHHOLDING TAX

The Company withholds any and all taxes or other withholdings required by law
and/or Company plans and policies from all MIP awards.

 

XVII. EFFECTIVE DATE/INTEGRATION

The MIP is effective July 1, 2011 and shall remain in effect until terminated by
the Company. Except as expressly provided in this MIP, or in a written agreement
between the Company and a Participant that specifically refers to MIP awards,
this MIP represents the sole agreement between the Company and Participants
concerning its subject matter and it supersedes all prior agreements,
arrangements, understandings, warranties, representations, and statements
between the parties concerning its subject matter.

 

XVIII. VALIDITY

In the event any provision of the MIP is held invalid, void or unenforceable the
same shall not affect in any respect whatsoever the validity of any other
provision of the MIP.

 

XIX. GOVERNING LAW

The MIP shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts without reference to its principles of conflict of
laws. The state and federal courts in the Commonwealth of Massachusetts will
have the exclusive jurisdiction to resolve any disputes arising out of or
related to the MIP, and any Participant hereunder voluntarily submits to the
jurisdiction over his/her person by a court of competent jurisdiction located
within the Commonwealth of Massachusetts. The Company and any Participant
hereunder expressly waive any right to a jury trial with respect to any dispute
arising out of or related to the MIP.

 

14